DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Duan does not disclose or suggest that, during the downlink/uplink time slot, Duan’s power amplifier 210/212/220/222 is switched on by it’s receive and transmit switch 202/203 based on any comparison between a first/second detected power and a first/second reference power.
Examiner’s response: Duan discloses generating a plurality of time sequential control  signals to control uplink/downlink amplification and receiving and transmission respectively (para. 0013, 0068, generating control signals PA_EN1, PA_EN2, and SW corresponds to the claimed first and second “detected power[s]”). Duan also discloses that when control signal SW is a high level, the downlink is switched on by switches 202 and 203, and when signal SW is a low level, the downlink is switched off and the uplink is switched on (and similarly for uplink and downlink amplification for control signals PA_EN1 and PA_EN2 at high and low levels, see description in para. 0068, Fig. 8). In the disclosure of Duan, the “high level” and “low level” correspond to the claimed first and second “reference power[s],”  and signal SW corresponds to both the first detected power and the second detected power, since they are not specifically claimed to be different. 
Furthermore, when Duan discloses that downlink is switched on “when SW is a high level,” or that the uplink is switched on “when SW is a low level,” it is inherent that a comparison is performed in some sense since the system must be able to determine that the level of the SW signal is (or equals) high or low in order to function. The claimed subject matter only broadly specifies “a comparison,” but does not specify how the comparison is performed, and as such would include any function that determines if a value is lesser than, greater than, or equal to another value. 
The disclosure of Duan which specifies separate conditions for when signal SW is a high level and when SW is a low level, inherently correspond to a comparison of when SW equals a high level and when SW equals a low level. As such, Duan properly discloses the “comparison” claimed in the prior art.

Applicant’s argument: Applicant asserts that Official Notice is not a sufficient basis on which to frame a rejection. The Examiner must set-forth a rejection sufficient based on prior art.
Examiner’s response: It is well-known in the art that rising edge detectors are used to detect pulses, and synchronization pluses in particular, as evidenced by Hewitt (US 6,928,528) which discloses the generation of a synchronization pulse and a corresponding rising edge detect circuit to detect the rising edge of the synchronization pulse (col. 11, lines 19-23).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (US 2007/0291668).
Regarding claim 1, Duan discloses an amplification system comprising:
an input port (antenna 200, Fig. 3);
an output port (antenna 205, Fig. 3);
at least one amplifier (amplifiers 210, 212, 220, 222, Fig. 3);
one or more amplifier ports operably coupled to the input and output ports (amplifiers 210, 212, 220, 222, coupled to antennas 200 and 205 via receive transmit switches 202, 203 and filters 201, 204, Fig. 3);
controller configured to manage communications through the amplification system by turning on and off switches in upstream and downstream communication paths (control device 500, outputs control signal SW to receive and transmit devices 202 and 203, Fig. 3; when SW is a high level, downlink for emitting is switch on and uplink for emitting is switch off by switches 202 and 203; and when SW is a low level, downlink for emitting is switch off and uplink for emitting is switched on by switches 202 and 203, para. 0068; wherein the control signals are synchronized with the base station to generate time sequential control signals to control the uplink and downlink RF amplification, para. 0013)
based at least in part, on: 
a comparison between a first detected power and a first reference power (downlink switched on when control signal SW is a high level, para. 0068, Fig. 8, inherent comparison between signal SW (“first detected power”) and “a high level” (“first reference power”)); and
a comparison between a second detected power and a second reference power (downlink is switched off and the uplink is switched on when signal SW is a low level,  para. 0068, Fig. 8, para. 0068, Fig. 8, inherent comparison between signal SW (“second detected power”) and “a low level” (“second reference power”).

Regarding claim 3, Duan further discloses the at least one amplifier comprises a first amplifier for downstream communications and a second amplifier for upstream communications (amplifiers 210 and 212 for downlink direction, and amplifiers 220 and 222 for uplink direction, Fig. 3, antenna 200 for receiving base station signals and transmitting amplifier uplink signals to base station; antenna 205 receives signals from terminal devices and to repeat signals emitted from the base station to the terminal devices, para. 0058, see also para. 0074, 0077 which state that downlink signals arrive at antenna 200, and uplink signals arrive at antenna 205).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 2007/0291668) in view of Hewitt (US 6,928,528, in support of Official Notice taken in the action of 10/15/2021).
Regarding claims 2 and 5, Duan further discloses wherein the controller is further configured to: 
receive at least one pulse signal (control device 500 generates synchronization pulse signal, para. 0014, 0063, see Fig. 7); and
manage the communications further based, at least in part, on the at least one pulse signal (accurate synchronous reference control signal specifies when uplink and downlink are enabled, Fig. 6 and 7, and switching between the uplink and downlink enable signals on the basis of the timing of a timer, para. 0015, synchronizing the time using the synchronization pulse to eliminate errors in the timer clock, para. 0019, detection of the synchronization pulse is implicit in correcting a timer clock error).
However, Duan does not expressly disclose the pulse signal is detected using at least one edge signal from a rising edge detector or a falling edge detector.
It is well-known in the art that rising edge detectors are used to detect pulses, and synchronization pluses in particular, as evidenced by Hewitt (US 6,928,528) (which discloses the generation of a synchronization pulse and a corresponding rising edge detect circuit to detect the rising edge of the synchronization pulse (col. 11, lines 19-23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/29/2022